            Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SHARI ACOSTA,

       Plaintiff,

       v.                                       Civil Action No. 1:20-cv-01189-RC

DISTRICT OF COLUMBIA, et al.,

       Defendants.


                        JOINT MEET AND CONFER STATEMENT

       In accordance with Fed. R. Civ. P. 26(f), LCvR 16.3, and the Court’s May 26, 2020

Minute Order, Plaintiff Shari Acosta and Defendants District of Columbia (the District) and

Michael Spencer submit this Joint Meet and Confer Statement and accompanying proposed

scheduling order.

A.     Brief Statement of the Case

       Plaintiff Shari Acosta is a former Staff Assistant employed by the District of Columbia

government. After she filed a Complaint in the D.C. Human Rights Commission and later in the

Superior Court against Michael Spencer, the Chairman of the Rental Housing Commission, she

was placed on a detail. In July 2019 she was informed that she was being returned to work at the

Rental Housing Commission. Plaintiff alleges that, as soon as she returned to work at the RHC,

between September 30, 2019 and February 21, 2020, Defendant Spencer changed her work hours

to an 8:15 a.m. start time; removed her position from the Union; counseled her for testimony she

provided in her employment discrimination case pending in the D.C. Superior Court; suspended

her for 20 days; placed her on a Performance Improvement Plan; required her to undergo

psychiatric and medical physical fitness for duty examinations; proposed her for termination; and
               Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 2 of 13




terminated her employment on May 7, 2020. Plaintiff contends that, in the two written

counseling sessions and the proposal to remove Ms. Acosta, Defendant Spencer admitted that

one of his motivations was that he believed she provided false testimony in the D.C. Superior

Court proceedings that he sexually harassed her.

          Defendants deny any liability or wrongdoing and deny that Plaintiff is entitled to any

relief.

B.        Local Rule 16.3(c) Topics

          1.       Dispositive Motions: Defendant Spencer has moved to dismiss Plaintiff’s

Complaint against him for failure to state a claim under Fed. R. Civ. P. 12(b)(6); however, the

Parties agree that discovery and other matters need not await a decision on Defendant Spencer’s

Motion. Plaintiff intends to seek summary judgment before the completion of discovery, arguing

that Defendant Spencer admitted that his discipline and termination of Plaintiff was motivated by

her protected activity; Defendants will oppose any such motion and reserve the right to seek a

stay of discovery while the motion is pending.

          2.       Joinder, Amendment, and Narrowing of Issues: As set forth in the proposed

scheduling order accompanying this Statement, the Parties request a deadline of June 26, 2020,

for the joinder of additional parties and amendment of pleadings. At this time, the Parties are

unaware of any factual or legal issues that can be agreed upon or narrowed.

          3.       Assignment to a Magistrate Judge: The Parties agree that the case should not

be assigned to a magistrate judge for any purpose unless or until the Parties seek assistance with

mediation.




                                                   2
            Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 3 of 13




       4.       Possibility of Settlement: Plaintiff recently presented the District with a

demand which counsel is discussing with their client agencies. The Defendants submit that it is

currently too early to determine whether settlement is reasonably possible.

       5.       ADR: As indicated, the Defendants are currently exploring the possibility of

settlement; however, it is too early to determine whether the case could benefit from the Court’s

ADR procedures. If, as settlement discussions progress, the Parties agree that ADR may be

appropriate, counsel will promptly notify the Court and request assistance.

       6.       Summary Judgment: The Parties expect that some or all of this case may be

resolved at summary judgment and have included proposed dates for the filing of summary

judgment motions in their competing proposed scheduling orders accompanying this Statement.

As noted, Plaintiff has indicated an intention to move prior to the close of discovery for summary

judgment, and the District reserves the right to seek a stay of discovery while the motion is

pending.

       7.       Initial Disclosures: The Parties agree to exchange Initial Disclosures under Fed.

R. Civ. P. 26(a)(1) by July 2, 2020.

       8.       Discovery Plan: The Parties agree to conduct discovery in this matter as quickly

and efficiently as possible; however, despite best efforts, the Parties were unable to agree on the

details of an expedited discovery schedule. The Parties’ individual proposed schedules are

attached as Exhibit A (Plaintiff’s Proposed Schedule) and Exhibit B (Defendants’ Proposed

Schedule). The Parties agree that a protective order governing the exchange of confidential

information is appropriate and will submit a proposed protective order as soon as practicable

after entry of the discovery schedule. Otherwise, this Court’s civil rules, including the

presumptive limits for depositions and written discovery in Fed. R. Civ. P. 30(a)(2)(A)(i) and



                                                 3
          Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 4 of 13




33(a), should apply to discovery in this matter. The District also requests that Plaintiff provide

30 days’ notice of any Rule 30 (b)(6) deposition to allow time for the Parties to reach agreement

about the scope of the deposition and for District to identify appropriate witness(es).

       Plaintiff’s Position in Support of Her Proposed Discovery Schedule: Plaintiff is

committed to moving the case through discovery without delays. Written discovery will be

submitted as soon as the discovery schedule is approved by the court. Plaintiff anticipates only

one or two fact witnesses for depositions, and will designate a medical expert and a financial

expert and will submit reports from those experts within 30 days, which will leave Defendants

with two months to complete fact and expert discovery.

       Defendants’ Position in Support of Their Proposed Discovery Schedule: In light of

Plaintiff’s counsel’s representation that Plaintiff intends to retain two Rule 26(a)(2)(B) experts (a

medical expert and an economist), Defendants have proposed a phased discovery schedule, with

fact and expert discovery proceedings sequentially. Conducting fact discovery prior to any

expert discovery will allow the Parties sufficient opportunity to gather the facts relevant to their

experts’ analysis through interrogatories and requests for production of documents (e.g.,

Plaintiff’s medical records and financial information) as well as enough time to analyze those

facts and make informed decisions about which experts to retain. The fact discovery period will

open upon entry of the schedule and close approximately 90 days later, about one fifth the time

Plaintiff’s Superior Court case was in discovery, for context. (In the Superior Court matter, the

Parties sought five extensions of the original discovery schedule, and no experts were retained.)

In this regard, Defendants consider 90 days for fact discovery to be reasonable, if not aggressive.

Under Defendants’ schedule, Plaintiff would serve expert disclosures two weeks after the close

of fact discovery, with Defendants serving disclosures 30 days later, and the remainder of expert



                                                  4
            Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 5 of 13




discovery (presumably, four depositions) concluding 30 days from that date. Under the

circumstances, Defendants submit this is a reasonable, expedited discovery schedule.

       9.       ESI: The Parties agree to produce ESI either in native format rendered to TIFF

images with a cross-reference load file or as text-searchable Adobe PDF files. In the event

metadata is desired by a receiving party but cannot be produced via these methods, the Parties

will confer in good faith and attempt to resolve the issue on a case-by-case basis. The Parties

agree that they will establish search parameters, including search terms, custodians, and time

periods, and will establish a timetable for production of ESI that takes into consideration the

volume of email to be searched and the total number of responsive documents. The Parties agree

to meet and confer to agree on the search parameters and scope including time frame, email

boxes to be searched, and search terms before any search is conducted.

       10.      Privileged and Confidential Information: As noted, the Parties agree that a

protective order governing the exchange of privileged and confidential information is appropriate

and will submit a proposed protective order as soon as practicable after entry of the discovery

schedule. The parties will discuss any potential claw-back provision when discussing the terms

of their proposed protective order.

       11.      Expert Discovery: The Parties agree that expert disclosures should comply with

Fed. R. Civ. P. 26(a)(2), and have set forth dates for the exchange of expert reports and for

expert depositions in the proposed scheduling orders accompanying this Statement. Plaintiff

proposes that fact and expert discovery occur simultaneously, while Defendants propose that fact

and expert discovery proceed sequentially, to allow Defendants sufficient opportunity to gather

facts relevant to their experts’ analysis (e.g., Plaintiff’s financial information and medical

information) in advance of engaging any experts.



                                                  5
          Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 6 of 13




        12.     Class Action Matters: This case is not a class action.

        13.     Bifurcation: Defendants submit that discovery should proceed in phases (fact

discovery and expert discovery), as described above and in Defendants’ proposed scheduling

order (Exhibit B). No other bifurcation is necessary.

        14.     Pretrial Conference Date: Plaintiff requests that the Court set a pretrial

conference upon entry of the scheduling order. The Defendants recommend that the Court set a

status or pretrial conference date, as necessary, following resolution of motions for summary

judgment.

        15.     Trial Date: The Plaintiff requests that the Court set a trial date upon entry of the

scheduling order. Plaintiff has advised Defendants that Plaintiff is withdrawing her request for a

jury trial and requesting that the matter by tried by the Court. The Defendants propose that the

Court set a trial date, if necessary, at the pretrial conference, and have demanded a jury trial on

every issue in this action that is triable of right by a jury.

        16.     Other Matters: The District requests that Plaintiff’s counsel provide a summary

of the fees and costs incurred in this litigation on a bi-monthly basis. Because this is a matter

involving fee-shifting statutes, the District believes it is advantageous to all parties if the District

is apprised of the fees and costs Plaintiff is claiming to have accrued on an ongoing basis.

Plaintiff objects to providing a summary of fees and costs on a bi-monthly basis.

Date: June 10, 2020                                     Respectfully submitted,

                                                        /s/ David A. Branch
                                                        DAVID A. BRANCH [438764]
                                                        Law Office of David A. Branch & Assocs., PLLC
                                                        1828 L Street, N.W., Suite 820
                                                        Washington, D.C. 20036
                                                        Phone: (202) 785-2805
                                                        Fax: (202) 785-0289
                                                        Email: davidbranch@dbranchlaw.com

                                                    6
Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 7 of 13




                                  Counsel for Plaintiff Shari Acosta

                                  -and-


                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  CHAD COPELAND
                                  Deputy Attorney General
                                  Civil Litigation Division

                                  /s/ Alicia M. Cullen
                                  ALICIA M. CULLEN [1015227]
                                  Chief, Civil Litigation Division, Section III

                                  /s/ Matthew R. Blecher
                                  MATTHEW R. BLECHER [1012957]
                                  MICHELLE G. HERSH [980087]
                                  ELIZABETH G. SLOVER [1672054]
                                  Assistant Attorneys General
                                  441 Fourth Street, N.W., Suite 630S
                                  Washington, D.C. 20001
                                  Phone: (202) 442-9774
                                  Fax: (202) 730-0586
                                  Email: matthew.blecher@dc.gov

                                  Counsel for Defendants District of Columbia
                                  and Michael Spencer




                              7
  Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 8 of 13




EXHIBIT A: PLAINTIFF’S PROPOSED ORDER
               Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 9 of 13




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SHARI ACOSTA,

          Plaintiff,

          v.                                       Civil Action No. 1:20-cv-01189-RC

DISTRICT OF COLUMBIA, et al.,

          Defendants.


                                               ORDER

          Upon consideration of the Parties’ Joint Meet and Confer Statement and the entire record,

it is hereby ORDERED that the following schedule shall govern future proceedings in this case:

          Deadline for Joinder and Amendment of Pleadings:       June 26, 2020

          Deadline to Serve Initial Disclosures:                 July 2, 2020

          Deadline for Plaintiff to Serve Expert Disclosures:    July 6, 2020

          Deadline for Defendants to Serve Expert Disclosures: August 6, 2020

          All Discovery Closed:                                  September 8, 2020

          Deadline for Motions for Summary Judgment:             September 23, 2020

          Status/ Pretrial Hearing:                              November 23, 2020

          Trial:                                                 Week of December 14, 2020

          It is further ORDERED that Plaintiff shall provide Defendants at least 30 days’ notice of

any Rule 30 (b)(6) deposition to allow time for the Parties to reach agreement about the scope of

the deposition and for the District of Columbia to identify appropriate witness(es); and it is

further
          Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 10 of 13




         ORDERED that Plaintiff shall provide an accounting of her fees and costs to Defendants

every two months, beginning 60 days from the date of this Order.

         SO ORDERED.


 Date:
                                                    RUDOLPH CONTRERAS
                                                    United States District Judge




                                                2
  Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 11 of 13




EXHIBIT B: DEFENDANTS’ PROPOSED ORDER
           Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 12 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SHARI ACOSTA,

          Plaintiff,

          v.                                       Civil Action No. 1:20-cv-01189-RC

DISTRICT OF COLUMBIA, et al.,

          Defendants.


                                              ORDER

          Upon consideration of the Parties’ Joint Meet and Confer Statement and the entire record,

it is hereby ORDERED that the following schedule shall govern future proceedings in this case:

 Deadline for Joinder and Amendment of Pleadings:          June 26, 2020

 Deadline to Serve Initial Disclosures:                    July 2, 2020

 Fact Discovery Closed                                     September 8, 2020

 Deadline for Plaintiff to Serve Expert Disclosures:       September 22, 2020

 Deadline for Defendants to Serve Expert Disclosures: October 22, 2020

 All Discovery Closed:                                     November 23, 2020

 Deadline for Motions for Summary Judgment:                December 14, 2020

 Status/ Pretrial Hearing:                                 To be set by Court (if necessary) after
                                                           summary judgment

 Trial:                                                    To be set by Court (if necessary) at the
                                                           status/ pretrial hearing

          It is further ORDERED that Plaintiff shall provide Defendants at least 30 days’ notice of

any Rule 30 (b)(6) deposition to allow time for the Parties to reach agreement about the scope of
           Case 1:20-cv-01189-RC Document 25 Filed 06/10/20 Page 13 of 13




the deposition and for the District of Columbia to identify appropriate witness(es); and it is

further

          ORDERED that Plaintiff shall provide an accounting of her fees and costs to Defendants

every two months, beginning 60 days from the date of this Order.

          SO ORDERED.


 Date:
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge




                                                 2
